El Juez Asociado Señoe De Jesús
emitió la opinión del tribunal.
La sentencia que motiva estos dos recursos fué dictada a virtud de una excepción previa que impugnó la suficiencia de la demanda. Así, pues, procederemos a reseñar sus alega-ciones para determinar entonces si como sostiene la deman-dante apelante la demanda expone hechos constitutivos de causa de acción.
 Tomaremos la demanda enmendada complementaria como punto de partida, pues fué contra ella que se interpuso la excepción previa que motivó la sentencia apelada. En síntesis dice así: que la demandante Elberta Crate & Box Co., con fecha 2 de ag’osto de 1934 radicó en la corte inferior el pleito civil núm. 21379 de dicha corte, contra la Standard Fruit Co. of Puerto Rico en cobro de ciertos pagarés que se describen en la demanda, ascendentes a la suma de $4,000 de principal. Que para asegurar la efectividad de la sentencia que pudiera obtener la demandante, a su solicitud y el mismo día 2 de agosto de 1934, se embargaron cuatro fincas de dicha demandada, anotándose el embargo en el Registro de la Propiedad de San Juan, Sección Segunda, el día 3 de agosto de 1934, en relación con dichas cuatro fincas. Que el 31 de agosto de 1934 se dictó sentencia en el referido pleito núm. 21379, que adquirió carácter de firme, por la cual fué condenada la demandada Standard Fruit Co. of Puerto Rico a pagar a la demandante las sumas reclamadas. Que dicha sentencia no ha sido pagada ni en todo ni en parte y que según información y creencia de la demandada, la referida Standard Fruit Co. of P. R. carecía, al radicarse la *733demanda en este caso así como en todas las fechas que en ella se relacionan, de otros bienes que no fueran las cuatro fincas antes mencionadas, y que el valor de todo su activo era insuficiente para cubrir su pasivo, circunstancias éstas que conforme alega la demandante, conocían todos los deman-dados en este pleito. Que el 21 de marzo de 1934 la aquí demandada Nitrate Agenciés Co. radicó también en la corte inferior el pleito núm. 20611 de dicha corte contra la misma corporación Standard Fruit Co. of P. B. en cobro de un número de pagarés que se detallan en la demanda, y por vía de aseguramiento de sentencia Nitrate Agencies Co. solicitó y obtuvo una orden que dispuso el embargo de bienes de la Standard Fruit Co. y en virtud de dicha orden, el 31 de marzo de 1934 se anotó el embargo sobre las cuatro fincas mencionadas que figuraban inscritas a nombre de la deman-dada Standard Fruit Co. of Puerto Rico. Que la corte inferior, con fecha primero de marzo de 1935 dictó sentencia a favor de la aquí demandada Nitrate Agencies Co. condenando a la Standard Fruit Co. a pagarle la suma ele $14,976.60, intereses, etc., y en ejecución de esa sentencia y de confor-midad con una orden de la corte inferior dirigida al márshal de la Corte de Distrito de Bayamón, dicho funcionario pro-cedió a vender y vendió en pública subasta, el 2 de julio de 1936 a la aquí también demandada Standard Groves, Inc., las cuatro fincas de que se ha hecho mérito, otorgándose la corres-pondiente escritura de venta judicial, que se inscribió en el Begistro de la Propiedad. Como consecuencia de estos hechos, alega la aquí demandante Flberta Crate & Box Co. que la anotación de embargo practicada a favor de' Nitrate Agencies Co. sobre las indicadas cuatro fincas es nula y con-secuentemente que no ha causado derecho alguno que sea preferente al adquirido por la demandante a virtud de su; embargo anotado posteriormente sobre las mismas fincas en el caso número 21379, seguido por ella contra Standard Fruit Co. of Puerto Eico. Que luego de adquiridas dichas fincas, Standard Groves, Inc. las agrupó, formando una de 539 euer-*734das, 743 milésimas, que también se describe en la demanda, y que en ejecución de sentencia dictada por la corte inferior el 22 de agosto de 1938 en el caso civil núm. 29999, seguido por la aquí demandada Nitrate Agencies Co. y por Armour Fertilizer Works, contra Standard Groves, Inc., dueña de dicha finca agrupada, el marshal de la Corte de Distrito de Bayamón adjudicó dicha finca a la Nitrate Agencies Co. el 16 de septiembre de 1938 y la adquirente la vendió a su vez al aquí demandado Juan Ramón Ramos, su actual dueño, por escritura de 23 del mismo mes. Se alega además en la demanda que el demandado Juan Ramón Ramos en la fecha en que. compró la finca en cuestión, conocía los vicios de nuli-dad de que adolecía el título de su vendedora y conocía tam-bién la existencia de este pleito por haberse anotado la demanda original en el Registro de la Propiedad, Sección Segunda. Termina la demanda con súplica de que se declare nula la anotación del embargo obtenido por Nitrate Agencies Co. contra Standard Fruit Co. en el pleito número 20611; que so declare preferente el anotado a favor de la demandante contra la demandada Standard Fruit Co. of Puerto Rico, y en su consecuencia que se declare también que la venta de dichas fincas en ejecución de sentencia en el citado caso 20611 no perjudica los derechos adquiridos por la aquí demandante Elberta Crate & Box Co., y que en todo caso cualquier venta hecha o que se haga de esas fincas estará sujeta al gravamen del embargo preferente trabado a favor de la aquí deman-dante en el pleito número 21379, solicitándose además que se impongan a los demandados las costas, gastos y honora-rios de abogado.
Tal fué la demanda contra la cual los demandados inter-pusieron las excepciones previas de indebida acumulación de partes demandadas, de ambigüedad y de falta de hechos cons-titutivos de causa de acción.
•El 25 de marzo de 1940 la corte desestimó las dos prime-ras excepciones y declaró con lugar la de insuficiencia de hechos determinantes de causa de acción, concediendo a la *735demandante 10 días para enmendar nuevamente la demanda. El 19 de abril siguiente, solicitó la demandante una prórroga de quince días para radicar la demanda enmendada, y la corte la denegó el 23 del mismo mes, a moción de la deman-dada, por el fundamento de que la demandante había tenido veinticuatro días para radicar dicha demanda enmendada, tiempo que a juicio de la corte era más que suficiente, sobre todo teniendo en cuenta que lo único que tenía que alegar era que la Standard Fruit Co. y Standard Fruit Co. of Puerto Rico eran dos corporaciones distintas. Seis días después de denegada dicha prórroga, no habiéndose enmendado la de-manda, a moción de la demandada Nitrate Agencies Co. se dictó la sentencia apelada, que declaró sin lugar la demanda, con costas a la demandante. Solicitaron los demandados que se ampliara dicha sentencia en el sentido de incluir a su favor un pronunciamiento de honorarios de abogado, a lo que no accedió la corte inferior. La demandante apeló de la tota-lidad de la sentencia, que es el recurso núm. 8236, y los demandados sólo apelaron de la negativa a concederles hono-rarios de abogado, siendo su recurso el marcado con el númerq 8235.
 Consideraremos en primer término el recurso 8236, establecido por la demandante. La procedencia de este recurso gira alrededor del efecto legal que pueda haber tenido el omitirse las palabras “of Puerto Rico” del nombre de la Standard Fruit Co. of Puerto Eico, al dictarse la orden de embargo en el caso núm. 20611, seguido por Nitrate Agencies Co. contra Standard Fruit Co. of Puerta Eico. Si la omisión de esa parte del nombre de dicha demandada en la orden de embargo tuvo el efecto de anularlo y anular también la anotación que del mismo se hizo sobre las cuatro fincas inscritas a favor de Standard Fruit Co. of Puerto Eico, entonces tendríamos que resolver que la demanda aduce hechos y procedería la revocación de la sentencia. La demandante, a pesar de la oportunidad que le concedió la corte inferior al declarar con lugar la excepción previa, no pudo alegar que *736Standard Fruit Co. fuese una corporación distinta de la que fué demandada bajo el nombre de ^Standard Fruit Go. of Puerto Rico. Se trata simplemente de un mero error clerical al expedirse la orden de embargo, y así lo enten-dieron tanto la demandada al no protestar, como el regis-trador de la propiedad al anotar el embargo a pesar de que las fincas se bailaban inscritas a nombre de Standard Fruit- Co. of Puerto Rico. Lo esencial es que la Standard Fruit Co., así nombrada en la orden de embargo, sea la misma Standard Fruit Co. of Puerto Rico que fué demandada y cuyos bienes fueron afectados por el embargo anotado. Como se dijo en el caso de Marston v. F. G. Tibbetts Mercantile Co., 110 Me. 553, 87 A. 220, un error en el nombre de la parte demandada se entiende renunciado por ésta si dicha parte, aunque se halle en rebeldía, no hace alegación a ese efecto. Véase también el caso de First National Bank v. Jaggers, 31 Md. 38, 100 Am. Dec. 53, ambos citados en el de Riverside Irrigation Co. v. Cadwell, L.R.A. 1916 F, 724, que a su vez citan la corte inferior y los abogados de las demandadas. A nuestro juicio, como dijéramos antes, se trata de un mero error clerical en el nombre de la deman-dada, pero habiendo sido ella demandada bajo su nombre correcto, y estando las fincas afectadas por el embargo ins-critas a nombre de la demandada Standard Fruit. Co. of Puerto Rico, el error clerical ai redactar la orden de embargo es manifiesto y no cabe imaginar siquiera que cuando la corte inferior firmó dicha orden, tenía la intención de disponer el embargo de bienes de una entidad distinta de la deman-dada. 0^
A nuestro juicio, el embargo en cuestión es perfectamente válido y en su consecuencia las transacciones posteriores de los demandados que de dicho embargo derivan su validez, también lo son. Siendo ello así, procede desestimar el recurso núm. 8236 interpuesto por la demandante Elberta Crate & Box Co.
*737Considerando ahora el 8235 interpuesto por los demandados, opinamos que les asiste razón al sostener que la corte inferior no hizo buen uso de su discreción al rehusar' condenar a la demandante al pago de honorarios.de abogado.. La temeridad de la demandante es manifiesta. No sólo era. frívola su contención, sino que innecesariamente dilató por' varios años este pleito, a tal extremo que la demanda original fué radicada el 2 de julio de 1936 y conforme aparece de la moción de la propia demandante de 31 de agosto de 1938, en esa última fecha aun no habían sido emplazados los demandados, por haberse extraviado el emplazamiento, según alegó la demandante, lo que revela su falta de confianza en el éxito de este pleito.
Ante la temeridad de la demandante en la prosecución de este caso, procede declarar con lugar el recurso 8235, inter-puesto por los demandados y en su consecuencia modificar la sentencia apelada, ampliándola de modo que por ella se con-dene además a la demandante al pago de $150, por concepto de honorarios de abogado de los demandados, y así modifi-cada, confirmarla.